 


110 HR 1732 IH: To provide alternative retired pay rates under title 10, United States Code, and alternative disability compensation rates under title 38, United States Code, for members of the Armed Forces with a combat-related disability, with such rates based on the average monthly salary for high school graduates in the United States, and for other purposes.
U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1732 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2007 
Mr. Bartlett of Maryland (for himself, Mr. English of Pennsylvania, Mr. Gohmert, Mr. Pitts, Mr. Smith of Texas, Mrs. Emerson, Mr. Peterson of Minnesota, Mrs. Christensen, and Mr. Renzi) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide alternative retired pay rates under title 10, United States Code, and alternative disability compensation rates under title 38, United States Code, for members of the Armed Forces with a combat-related disability, with such rates based on the average monthly salary for high school graduates in the United States, and for other purposes. 
 
 
1.Alternative retired pay rates for members of the Armed Forces with a combat-related disability 
(a)Alternative retired pay base for chapter 71 retired paySection 1401 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Alternative retired pay base for members with a combat-related disability 
(1)In the case of a member of the armed forces with a combat-related disability who is entitled to monthly retired pay computed using a formula specified in subsection (a), the Secretary concerned shall permit the member to elect to have used in that formula, in lieu of the retired pay base of the member computed under section 1406(b) or 1407 of this title, a retired pay base equal to $2,917, which represents the average monthly salary for high school graduates in the United States, as determined by the Census Bureau for 2006. 
(2)The alternative retired pay base in effect under paragraph (1) for a calendar year shall be adjusted on December 1 of that year in the manner provided by section 1401a(b) of this title for use during the next calendar year. 
(3)In this subsection, the term combat-related disability means a disability that is compensable under the laws administered by the Secretary of Veterans Affairs and that— 
 (A) is attributable to an injury for which the member was awarded the Purple Heart; or  
 (B) was incurred (as determined under criteria prescribed by the Secretary of Defense for purposes of section 1413a of this title) as a direct result of armed conflict. .  
(b)Alternative retired pay base for retired pay for non-Regular serviceSection 12739 of such title is amended by adding at the end the following new subsection: 
 
(e) 
(1)In the case of a member of the armed forces with a combat-related disability who is entitled to monthly retired pay computed under subsection (a), the Secretary concerned shall permit the member to elect to have used in paragraph (1) of such subsection, in lieu of the retired pay base of the member computed under section 1406(b) or 1407 of this title, a retired pay base equal to $2,917, which represents the average monthly salary for high school graduates in the United States, as determined by the Census Bureau for 2006. 
(2)The alternative retired pay base in effect under paragraph (1) for a calendar year shall be adjusted on December 1 of that year in the manner provided by section 1401a(b) of this title for use during the next calendar year. 
(3)In this subsection, the term combat-related disability means a disability that is compensable under the laws administered by the Secretary of Veterans Affairs and that— 
 (A) is attributable to an injury for which the member was awarded the Purple Heart; or  
 (B) was incurred (as determined under criteria prescribed by the Secretary of Defense for purposes of section 1413a of this title) as a direct result of armed conflict.  . 
(c)Application of amendmentsThe amendments made by subsections (a) and (b) shall apply with respect to members of the Armed Forces who retired or whose names were placed on the temporary disability retired list after September 11, 2001, except that any recomputation of the retired pay for a member on account of such amendments who retired or whose name was placed on the temporary disability retired list before the date of the enactment of this Act shall be effective only for months beginning after the date of the enactment of this Act.   
2.Alternative wartime disability compensation rates for certain veterans 
(a)Alternative compensation base for chapter 11 wartime disability compensationSection 1114 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(t) 
(1)In the case of a veteran— 
(A)having a covered service-connected disability rated as total, the Secretary shall permit the veteran to elect to receive, in lieu of the monthly compensation rate in effect under subsection (j), a monthly compensation equal to $2,917, which represents the average monthly salary for high school graduates in the United States, as determined by the Census Bureau for 2006; and 
(B)having a covered service-connected disability rated at a percentage other than total, the Secretary shall permit the veteran to elect to receive, in lieu of the monthly compensation rate in effect under subsections (a) through (i), as applicable, a monthly compensation equal to the amount that is the percentage of $2,917 that corresponds to the percentage of the service-connected disability rating of the veteran. 
(2)For purposes of this subsection, the term covered service-connected disability means a service-connected disability that— 
(A)is attributable to an injury for which the veteran was awarded the Purple Heart; or 
(B)was incurred (as determined under criteria prescribed by the Secretary of Defense for purposes of section 1413a of title 10) as a direct result of armed conflict.. 
(b)Application of amendmentThe amendment made by subsection (a) shall apply with respect to veterans who became eligible to receive compensation under section 1110 of title 38, United States Code, after September 11, 2001, except that any recomputation of disability compensation for a veteran on account of such an amendment who so became eligible before the date of the enactment of this Act shall be effective only for months beginning after the date of the enactment of this Act. 
 
